  Case 1:20-cv-00960-RGA Document 50 Filed 08/07/20 Page 1 of 4 PageID #: 19




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                )
IN RE BUCKEYE PARTNERS L.P.
                                                )    C.A. No. 1:20-cv-00960-RGA
MERGER LITIGATION
                                                )

                                  MOTION AND ORDER
                              FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admission pro

hac vice of Gary A. Bornstein and Rory A. Leraris of CRAVATH SWAINE & MOORE LLP, Worldwide

Plaza, 825 Eighth Avenue, New York, NY 10019, to represent Defendants Buckeye Partners, L.P.,

Clark C. Smith, Peiter Bakker, Barbara M. Baumann, Barbara J. Duganier, Joseph A. Lascala, Jr.,

Mark C. McKinley, Larry C. Payne, Oliver G. Richard, III, Frank S. Sowkinski and Martin A White

in this matter.

                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                             /s/ Sabrina M. Hendershot
OF COUNSEL:                                  William M. Lafferty (#2755)
                                             Ryan D. Stottmann (#5237)
                                             Sabrina M. Hendershot (#6286)
Gary A. Bornstein                            1201 N. Market Street
Rory A. Leraris                              Wilmington, DE 19801
CRAVATH SWAINE & MOORE LLP                   (302) 658-9200
Worldwide Plaza                              wlafferty@mnat.com
825 Eighth Avenue                            rstottmann@mnat.com
New York, New York 10019                     shendershot@mnat.com
(212) 474-1000                                  Attorneys for Defendants Buckeye Partners, L.P.,
gbornstein@cravath.com                          Clark C. Smith, Peiter Bakker, Barbara M.
rleraris@cravath.com                            Baumann, Barbara J. Duganier, Joseph A.
                                                Lascala, Jr., Mark C. McKinley, Larry C. Payne,
                                                Oliver G. Richard, III, Frank S. Sowkinski and
                                                Martin A White
August 7, 2020
 Case 1:20-cv-00960-RGA Document 50 Filed 08/07/20 Page 2 of 4 PageID #: 20




                               ORDER GRANTING MOTION

              IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice of Gary

A. Bornstein and Rory A. Leraris is granted.



Dated: ______________________
                                                     United States District Judge
Case 1:20-cv-00960-RGA Document 50 Filed 08/07/20 Page 3 of 4 PageID #: 21
 Case 1:20-cv-00960-RGA Document 50 Filed 08/07/20 Page 4 of 4 PageID #: 22




            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

               Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court,

am admitted, practicing and in good standing as a member of the Bars of the States of New York and

New Jersey, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for

any alleged misconduct which occurs in the preparation or course of this action. I also certify that I

am generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 9/1/16, I further certify that the annual fee of $25.00 has been paid  to the

Clerk of Court, or, if not paid previously, the fee payment will be submitted  to the Clerk’s Office

upon the filing of this motion.




Date:
                                               Rory A. Leraris
                                               CRAVATH SWAINE & MOORE LLP
                                               Worldwide Plaza
                                               825 Eighth Avenue
                                               New York, New York 10019
                                               (212) 474-1000
